Opinion by
William W. Portee, J.,
The bond sued on was properly admitted in evidence under the statement of claim. The only question is, whether the de*304feifd.an.ts should have been permitted to prove that the goods levied on (and for which they gave their bond) did not, in fact, belong to them. Apparently, we have not been furnished with the whole of the evidence. It does not appear that the defendants offered any evidence of the fact sought to be proven. They attempted to introduce it by cross-examination of the plaintiff’s witness. True, the trial judge clearly indicated what his ruling would be if such evidence were offered by the defendants, but this did not excuse the defendants from making the offer of proof in their own case in chief.
Apart from this, however, the evidence was inadmissible. In order to obtain a true construction, the whole bond must be taken into consideration. Papers, specifically referred to therein, must be considered as part of it. Here the defendants, on procuring the order of stay, gave a bond to the sheriff specifically referring to the writs of execution in the sheriff’s hands. The recital is that the “ sheriff has levied upon certain personal property belonging to the above stated defendants, by virtue of the above stated executions.” The condition of the bond is “that if the said defendants shall deliver up to the said sheriff all the goods and chattels mentioned in said executions, belonging to said defendants,” the obligation to be void, or else to remain in full force and virtue. This is the bond of the defendants. They are responsible for its recitals. They have said to the sheriff that the levy has been made upon their personal property. The condition of the bond imposes an obligation on them to deliver up the property mentioned in the executions, or failing so to do, to be liable. If the defendants did not own the property levied upon, why did they give a bond for a stay? Tf there was any doubt as to their ownership of all the goods recited to be levied upon as their property, the time for the obligors to make certain the items of property to be returned to the sheriff was when they gave their bond. It would be opening a door to litigation and the evasion of execution process, if under such a bond as this the defendants were permitted, when sued on the bond, to show that the whole or any part of the property levied on, was that of third persons..
The judgment is affirmed.